Luke, J.
Exceptions were taken in this case to the judgment overruling the defendant’s motion for a new trial, wherein defendant criticizes certain excerpts from the court’s charge on the doctrine of last clear chance, on comparative negligence, and on the method of arriving at the amount of damages.. The second ground, however, not being insisted upon, is to be regarded as abandoned. Our consideration of the record has led us to the conclusion that there was sufficient evidence to support the verdict in this case; that the entire charge embraced the correct principles of law applicable to the ease; and that there was no harmful error in any of the excerpts complained of. In our opinion the defendant’s motion for a new trial as amended was properly overruled.

Judgment affirmed.


Hooper, J., concurs. Broyles, O. J., disqualified.